MANDATE
                 Case
               Case    16-4061, Document
                    1:15-cv-07034-LTS    78-1, 08/26/2019,
                                      Document    159 Filed2640378,
                                                            08/26/19Page1
                                                                      Pageof1 2of 2
                                                                                           N.Y.S.D. Case #
                            UNITED STATES COURT OF APPEALS                                 15-cv-7034(LTS)
                                          FOR THE
                                      SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 5th
     day of August, two thousand and nineteen.

     Before:     Pierre N. Leval,
                 Peter W. Hall,
                         Circuit Judges,
                  Colleen McMahon
                         District Judge.*
     ________________________________                                                              Aug 26 2019


      Oxford University Bank, Citizens Bank & Trust           JUDGMENT
      Company of Marks, Coastal Commerce Bank,
      Guaranty Bank and Trust Company, BankFirst              Docket No. 16-4061
      Financial Services, as Successor-in-Interest to
      Newton County Bank, The First, A National Banking
      Association, Copiah Bank, N.A., PriorityOne Bank,
      Bank of Morton, Bank of Kilmichael, First
      Commercial Bank, First State Bank,

                    Intervenors - Cross-Claimants -
      Appellants,

      Holmes County Bank and Trust Company,

                    Intervenor - Cross-Claimant,

      Wells Fargo Bank, National Association, as trustee
      for Soloso CDO 2005-1 Ltd., Soloso CDO 2005-1
      Ltd.,

                    Defendants - Cross-Defendants,

      v.

      Lansuppe Feeder, LLC,

                Plaintiff - Appellee.
     _________________________________


             The appeal in the above captioned case from a judgement of the United States District Court
     for the Southern District of New York was argued on the district court’s record and the parties’
     briefs. Upon consideration thereof,


     _________________________________
     *Chief Judge Colleen McMahon, United States District Court for the Southern District of New York,
     sitting by designation

MANDATE ISSUED ON 08/26/2019
          Case
        Case    16-4061, Document
             1:15-cv-07034-LTS    78-1, 08/26/2019,
                               Document    159 Filed2640378,
                                                     08/26/19Page2
                                                               Pageof2 2of 2

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the district court’s judgment
is AFFIRMED.


                                             For the Court:

                                             Catherine O’Hagan Wolfe,
                                             Clerk of Court
